Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance

	The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach the invention for programming a user device to execute an enterprise application that performs steps of: providing functionality for the user device while operating in background on the user device including providing secure connectivity with a cloud-based system over a network; continuously collecting packets intercepted by the enterprise application over a time interval, wherein the collected packets are collected over the time interval; responsive to an issue with functionality of the enterprise application, transmitting the collected packets to a back end server for troubleshooting of the issue; responsive to the issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of issue types, related to the functionality of the enterprise application, for selection thereof and receiving a selection from the user of an issue type for the issue; and collecting data, including context-specific information, from the user device, the context-specific information being based on the selected issue type received from the user and being related to the functionality of the enterprise application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454